A writ of error was taken to a final order denying a peremptory writ of mandamus and quashing the alternative writ which sought to require the board of county commissioners to issue notes of a taxing district to be sold to reimburse individuals for amounts paid by them on a guaranty agreement with a bank.
Even if Chapter 14118, Acts of 1929, authorizing the county commissioners to reimburse any guarantors for any money paid out by said guarantors on account of any guaranty of any bond issue of the North Tampa Special Road and Bridge District, is for an authorized district purpose, the alternative writ does not show such a guaranty for a lawful district purpose, in that the writ alleges an agreement between individuals and a bank "for the purpose of insuring the satisfactory sale of certain bonds of" the district held by the bank; and also alleges a deposit by such individuals with the bank as the guarantee, which deposit has been taken by the bank. Such transactions between private parties do not show an indebtedness of the district for an authorized district purpose. Road and Bridge District funds can be used only for lawfully authorized district purposes. No such district purpose is shown.
Affirmed.
TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment. *Page 306